      Case 9:18-cv-80994-DLB Document 125 Entered on FLSD Docket 07/12/2019 Page 1 of 5

                                      IN THQUNITED STATESDISTRICTCOURT
                                       FOR THESOUTHERN DISTRIG OF FLORIDA


NI
 W FEDERALSERVICES,LLC                         9:18-cv-80994-DLB
       Plaintiff
                                                                                   FILED BY         PF C D,C.
VS'

ARTHUR HERRING 111,AND                                                                     JUL 12 2212
DEKTOR CORPORATIUN                                                                         ANGELA E.NOBL;
                                                                                          L'LERK U S DIS'
                                                                                                        E C'
                                                                                                           E
           Defendants                                                                     s-o.og#t.#.-'
                                                                                                      w.RBr



                Replyto PlaintiffsM emo in Opposition to DefendantsM otion to Disclose.


         1,ArthurHerring 111,Defendantfiling Pro Se am filingthisReplyto PlaintiT smem o above.

      Ajudge,atanytime,candemând informationand/orbypasscertain rulesthatwouldprovealawsui
                                                                                         thasnomerit,
the lawsui
         twasfiled ONLY to usethe courtasa weapon and iftrue,the lawsuitm ustbe dïsm issed forthe sake ofthe
defendantfrom beingfurtherharmed financiallyand otherways.
         ThefollowingFACB provewhythislawsuitmustbedismissed,based onthefactthatnitv/humble/kanehave
NO justificationorcausetosueDektor/myselfand areonlyusingtheçourts,asthçyhaveinthepast,asaweaponto
elim inatetheîrenem iesin businessand to punishex-em ployees.Coul docketsdo notlie.The nitv scam isabouta
countefeitgood:afake ''voice lie detector'and m ade up training sold for30 yearsthathas NO independentproofthat
itworks.Nobody can sella productIegally withoutPROOFthatitworks,whetheritisa cream to rem ove w rinklesorit
growshair.W ithoutindependentPROOF,iiisaFM UD andCON-salesdonotprovesomethingworksand patent.
                                                                                            sdo
n6tprove something works,som ething nitv clai
                                           x
                                             m sb0th do in theirwebsi
                                               e                ,
                                                                    te arid brochuresfor30 years.
      The FAW is,nitv/humble/kanestillOW Eabout$800,000 byajudgementforIiable,upheldbythe Florida
SupremeCourt,butniw/ownerssimplyREFUSEto payafter10years.Nitv/ownersweresuedbecausetheywere
sendingout''Law EnforçementAlert'IettersIyingaboutanotlerbusiness,thesametypeof''AI
                                                                                  er6'Iettersniw/owners
sentoutabot!tDektor/psE/myselfmillionsoftimeswithvariousIfestostop peoplefrom buyingPSE.Ni
                                                                                         w /owners
posted those Iiesand continuesto postthose Iieson niw 'swebsiieforthe past18 years..Nitv'swebsite also included Iies
for9yearsi)yGrovepor'
                    tpoliceaboutDektor/mysel
                                           f.Nitvwebsitealsoincludesliesbyaobviouslymèntallyunstable
person bythenameofdirtbellwhowasallowed bynitvto posthisliesaboutDektor/myselffor18yearson nitv's
website,eyen thbugh bellhasNEVER m etme and was NEVER involved in Dektorin any way.For18 years,bellhasbeen
sending m everydisgusting and vulgarem ails,even though bellw astold to stop by my Iocalpolice department?my
Iawyerand the FBI,,butbellrefusesto stop.
            .                                                                                               .
     ALLofthose FAG S and othersproving the niw scam were docum ented and posted onthe nitvcvsaexposed.com
websitqthatyou(JudgeBrannon)ordered removed,alongwith 51pagesoffausonmyDektorpse.com websi
                                                                                         te.By
doing so,yot?dehied m e my constitutionalrightsoffreedom ofspeech,freedom ofexpression andfreedom ofpress. By
ordering my sitesdown,you are keeping Iaw enforcementignorantabouta scam onthem .Do you realizeyou are
proteding the séam and theirconmen,destroying crim inalcasesand having people falsely accuse because ofafake
''voice Iie detector'?W hydid you do that?
        Manynewsorganizations(including750 newspapers?W ,magazines?websitesnationwide)manydistrictattorneys
and attorneygeneralsnationwide,are n'
                                    ow and have been watching thiscase closely since theywere contacted bym e
afterIwasfirstsued by nitv ayèarago.Thatfactw'asdocum ented in my depositionlastyear.ThisIawsuitisONLY about
            Case 9:18-cv-80994-DLB Document 125 Entered on FLSD Docket 07/12/2019 Page 2 of 5
        tryingto stopmefrom furtherexposingamassi
                                                veworldwideicam onabout2,500 (nitv numbers)variousIaw
        enforcementtvpesfor30 yearsinvol
                                       ving afake 'dvoice lie dqted or''and itsm ade tip training.Thisscam wasoriginally
        started andprpmotedbyoneman:Hum ble,aself-admitted Iiar(in hi
                                                                    sownwords),hardcoreRepublicanthathas
        donated m assive am ountsofmoneyto high IevelRepublicansstillin office and form erRepublicansin of'fice-.
                                                                                                                Thé fads
        abouthum ble and thisscam have been docum ehted indetailby variousnewsm edia nationw ide and in legaladïons
        againstnitv/humble.Thisscam wasfurtherpromotedbyformerhigh levelex-policeworkingatniw insalesand as
.
        instrud ors. ,
              Dektor/Herringwishestothankthose peoplewho havecomeforwardthrotighthe yearsandsuppliedmuch more
        information aboutthe scam and itsowners.Those people include W aihscott,Slater,Hughes,Roebuck,Ol
                                                                                                       sen and others.      '
            Fadsprovingniw/cvsa/ownershàve been ascam includethosesuppliedbyex-employees?actualcvsa
        devicestac logandcomputer)thatwere usidbygektorforevaluation anddissection,actualdocumentsfrom many
        sources(includingfiom niw'swebsiteof30yearspostedonDektor'swebsi  tefor18yeats)andamassivenewswebsi te
    .
        namedniwcvsaexpojed-com PROVING nitv/ownershavebeenoperatingauinternationalcriminalenterprisefor30
        years.Nitvhasstateàithassoldthecvsairiabout20countries,includingthosethatnitv/humblewereprosecutedforby
        the USgovernm entand found guiltyofin 2005 becauée a few ofthose countriesw ere notcorisidered frïendlyto the US.
        Documentationalsoincludesthe 15minuteABCNewsinvestigatiohonhumble/nitv/cvsain2006whereitwasproven
        humble's ''DK'(PhD)titlewasafake(store bought)and humble admitted,oncameranationwide,hehad NO
        independentstudiesthatproved hiscvsagadgetand hiqmadeuptraininghadanyaccuracy.By2006,humble(Iater
        kane)had beenconningunsuspectingandgullibleIaw enforcementtypesand US.military,forabout20years.
               Hum ble had boughtafake,unearned diplom a from a one room store selling fake educationaltitles.ltwascalled
        Indiana Chrïstian Universitytlcu).ICU BOUGHTtheirfakeaccreditationcedificatefrom abusinesssellingfake
        accreditationcertificatesin CaliforniacalledTransworldAccreditationCommission lnternational(TACI).Contraryto
        hum blesIawyersclaim ,I
                              ooking atthe diplom a,pasted on hum ble'sow negotisticalw ebsite called charleshum blexcom
        for15 years,thatstore bought''diploma''clearl
                                                    y PROVESthe fake ''D/'titlew asNEVER a ''honorarytitle''; itwas store
        BOUGHT in 1987.Anotherhuge lie by hum ble ishe claimshe wastrained in 1986 ata polygraph ''school''called
        InternationalSchoolofLie Detectionand Interrogation,inFlorida.TheAPA (Americ-an PolygraphAssociation)statedthat
        schoolNEVER existed-Humblewasconvictedin 1988 ofcopyrightfraud.Humble'sfirstcvsa(computervoicestress
        analyzer)gadgetsoldin1988also,NEVERhadicomputerto itorin i      t,butheadvertised ïtasbeingonefor10years
        worldwide.Niw/humbl  e usedtheUSmailto sendouthisbrochuresonhisfakecvsa.Thatiscalledmailfraud,aFEDERAL
        offense.Nitv/humble/kane keepmakingconstantclaimsaboutthe7'98% accurac/'oftheircvsagadgetand madeup
        traîning,buthumbleadmitted inmanyarticledandnationwideW he hadNO independentaccuracystudies-One
        document,on the removed by demand website,isa Ietterby co-ownerkanetwo yearsago thatcvsaw as''98%
        accurate''.ARerhumble'sdisasterousABC Newsinvestigationexposing nitv/humble/cvsaasascam,niw/humble/kane
        decided to actuall
                         y MAKE UP ''studïes'
                                            'thatclaimed cvsa and itsmade up training was''98% accurate''.To thisday,NO
        suchindependentproofexists.NO contactinformation iseverputonthosefake/madeupstudiestopreventpeople.
        from findingouttheyaref'ake/madeup.For30years,nitvhasusedthe GreatSealasni    tv'ssymbol,aFELONY punishable
        byfineandjail.Thecrimesofmailfraud,fraudandfalseadverlïsingare now PROVEN.
             Thet'
                 WoDektorwebsite/sectionsmentionedabovewereordered removed bythisjudge.w hy?'    Fhisjudgehas'
        allowed nitvto continueto posifalseinformation(Iies)onni
                                                               tv'swebsiteaboutDektor,PSEand Defendant,thustaking
        salesawayfrom Dektor.W hy?Nitvhasposted mapyIiesaboutDektor/Herringfor.18years,includingoutrighiliesbya .
    '
        policedepalment(Groveport,OH)andclearly,aveqymentallyunstable andveryignorantperson(dirtbell,son ofPSE
        inventerAllanBeIl)ofDektor'sbusinesswhowasallowedtopostonnitvwebsitefor18yearsaIongarticlqofoutright
        Iies.Niw/humble/kanedidsotwingtotakesalesawayfrom Dektor.
                Didthisjudgeçverreview the materialontheDektorand niwcvsaexposedwebsitqsbeforeheorderedthem
        d'
         ow n? Ifso, thisjudgeclearlysaw ALLthedocuments,newsarticlesandABC NewsvideowereREALandaccurate
        provingniw/cvsa/humblewereonlyascam?Theorderto removethewebsites,withoutquestion,violatedDefendants
        conx itutionalrightsoffreedom ofspeech,freedom ofexpression AND freedom ofthe press.                    '
               W hydidniw allow thehugeS1pagesectionontheDektorwebsiteexposingtheliesby nitv/ownersfor18years
        beforenitv''decided''in2018itwas'causingthem Iossofsalesbecausepeoplewereseeingforthemselvesnitv/cvsawas
        Case 9:18-cv-80994-DLB Document 125 Entered on FLSD Docket 07/12/2019 Page 3 of 5
    only a scam ? The factis,nitv Iawyerdesousa,tgoka sectiohofDektor'swebsi  te a forthe Com plaintthatstated ni
                                                                                                                tv
    stopped advertising in 2006 because ofIack of'sales.Desouja inthe verynextIine said my statementwasfalse,nitv
    NEVE)IostanyIaw enforcementsales.Sincenitvonlysellsto law e'nforcement,thendesoll.
                                                                                     uissayingniw neverIost
    any sales.So W HY is nitv suingforIossofm illionsofdollars? '                                         '
           VariouspeopleandorganizationshadalreadycopiedDefendant'sweàsitesand/orinformationandreposted
    them on the internetforthe world to see.Nobody can censorthe internet.
         Doesniw/lawyersplantosueEVERYONEwhoposted/postsanyfadsabouttheni
                                                                        w /cvsa/humble/kanescam,
    încluding ABc News,Bradenton Herald,who wrote a'artïcle abouta disgraced 20 yearsheriffdeputywho Iaterbecam e
    ni
     tv'shead of1aw enforcementsales,VancouverSunwhodid amassive,three partarticleexposingthecvsa/humble
    scam in 2011?and aIIthe othernewssites?
         Lastmonth,niw/lawyersthreateneda l
                                          awsuitonanothermassive,20yearoId newswebsitecalled                          ,
.   antipolygraph.org.The site isa newswebsite exposing fraud and Iïesin the Iie detedion business.Besidespùlygraph,
    nitv/cvsa/humblearticleshavebeen postedthere.Thosetwo niw ''lawyers''desousaand d'lousyAG UALLYaretellïng
    the owner, M aschkep thathe m ust'do w hatn'itv lawyerstellhim orhe willalso be sued.Those ''lawyers- are trying to
    RESHAPEwhatpeoplearesupposedtobelieveaboutnitv/cvsa/humble,usingthecourtasaweapon,basedonni            w 's
    manyworthlessIawsuitsagainstothersforihepast20years.Seeattached ExhibitA.Innon-lawyerwords:W TF?
          Iclearlyhitanitv/lawyernerveIastmonthwhenIdemandedthefullcontad informatïonforaso-called''scientific
    journal''(asdescribed bynitv)that''published''a14 page''stvdy?'in2012thatisreferredto astheChapmanStùdy.The
    ''stud/'claimsitprovescvsa is-98% âccurate''.But,the ''study'
                                                                'NEVER mentionscvsaornitv.So how canniw claim it
    prokescvsais''98% accurate''? Nobodycanfind the''journal,includingmyself,the LibraryofCongress,majo'
                                                                                                       r                   -
    universities,Am erican PolygraphAssociation and Google.Since 2012,nitv paysa person,'farticle''co-authorM arïgo
    Stithis,totravelaroundthecountrypromotingthefakearticle/journaltoget1aw enforcementsales. '
          lfnosuchjournalexists,thatproves,amongmany,manyotberfacts,myclaim and bymanyothersfor30years,
    thatnitv/cvsahasbeenaCOMPLETEFRAUDand SCAM.for30years.ThisIawsuit,amongmanyotherfacts,isONLYa
    waytowas'teDefçndant'smoneyand/orputtingDefendantoutofbusinessbynitvfilingfederalIawsuitsagainst
    Dektor/mysel fand manyothersthroughtheyearsforno Iegalpurpose,ONLYtowastetheirmoney.TheEU ORTION
    emailtsubmittedlastmonthbyDefendant)writtenbydesousato myIT personof12years,demandingthePSEsource
    codesunderthreatofa federaiIawsui
                                    t,PROVES ni
                                              tv wasonly afterthe proven PSE system ofIie detection to sell,by any
    means:Iegalorotherwise.Nb 'rewordinf',bydesousacallingtheemailatypeof''settlement'',isnothingIessthanBS.
    ltwasEXTORTION byaIawyer.AftermyIT personsaidno,nitv/lawyersseveraldayslater.
                       .                        ex
                                                                                  cameupwitha new wayof
    puttingmeoutofbusiness.SeveraldaysIater,nitv/lawyersagainthreatenedmy I
                                                                          T personwi thafederalIawsuitby
    demanding hesign aagreem entthathe NEVER talkto me again,nevercallm e,em ailortextm e,do any workforme
    and NEVER give back my PSE program codes,FOREVER.M y IT person isasingle parent,supporting two smallchildren.
    He had no choice,he had to sign.W hateverhappened to Iaw yersgoingto courtgettingto courtto PROVE theircase..
    NitvIawyerswantedajurytrlal.Isnitv/lawyersnow afraidAFRAID oftheFACTScomingoutand nitv/ownersbeing
    crim inally prosecuted and sued nationw ide because ofthose factsaboutcvsa accuracy and theirm ade up training being
    onw ebsitesthatare proteded byfederallaw ?
         Thisjudgehasthepower,dutyandobligationtodemandsuch simplecontac'tinformationfrom niw/lawyersAND
    veri
       fvthepublisherhasbeengnexistçnceforatIeastsince2012,thedateofthe''journal''.Ifnosuch 'journal''exists,
    thatprovesIhave neversaidordidanythingto besuedfor:nitv/ownersareascam anddeserveto beexposedto'
    protectthe public.lrepeatVERIFYthe contactinform ation because ni     tvhasa cvsa mem berassociation,nacvsa,
    ''Iocated''in Delawareto avoid paying state income taxon mem bership dues.The so-cajled '/location''ofnacvsa isonlya
    PO box in aitore-The nacvsa800 typè num berused actuallv rings in the nitv Florida officefor15 yearsand wasverified
    by the phone com pany asbeing in nitv'so' ffice in Florida.But,by having nacvsa regïstered in Delaware,
    nacvsa/niw/humble/kaneavold payingFloridastateincometaxonîtlargemembershipfees,perperson,peryear.Nitv
.   claim sitsm em berstota!severalthousands.Nacvsa isabout15 yearsold.Thatiscalled m assive income tax evasion.One
    ofnitv'sIawyers,d'lousy,BRAGS on hiswebsite hisbusinessspecializes how people can secretly avoid payingowed
    income taxandvariousoffshore banksto hidetheirm oney in.Clearly,thathasworked fornitv becatlse theystillhave
         Case 9:18-cv-80994-DLB Document 125 Entered on FLSD Docket 07/12/2019 Page 4 of 5
    NOT paid anyofthe$800,000judgementowedtoBakerfrom 10yearsago.Fouryears.ago,nitvsued Bakerusingthe
    courtasaweapon in retaliation forBaker'sw in.                           y
           Somethingaseasyasgettingdemanding''journal''contad informationthàtwouldprove no such 'journal''ever
    existedwould provefraud andfalseadvertisingby niw/owners.The courtwillhaveno choice:thislawsuttMUST b.e
    dismissed,plaintiff'slawfersbesandioned(iqcludingsuspended)forknowinglyfilingalawsuitthatNEVERhadany
     ,                           .
                                                                                                             '

    merit,forviolating my constitutionalrightsand refunding allofmy legalfees.
            Niw/lawyersaretryingto hidebehindtheirvariousIegalmtlmbojumbo babbletoavoid havingtoexposethe.
.   facttheirclientsand their''business''are ascam ,sellingw orthless''voice Iie detectors''and m ade uptraining for30
    years,usingmanyelaborate mediaadsandothergimmickstosuckin law enforcementvidimsjustso humble,kaneand
    theirwivescancontinuetoliveaweal
                                   thyIifestyle(new Mercedes?8bedroom mansioninPanama?variousU.S.
    mansions,etc)offofthetaxpayers$30million orsopaidtoniw vtalmosttaxfreethankstod'lousy'staxevasion help)so
    far.Thatm oneywasfrom the sugeringöfthe m illion orso people falsely accused bya fake cvsa'gadgetand who had
    theirIivesruined.
           Asperd'sousa'sstatementthatthis requestisreally discovery,many monthsago lsubmitted a listof52 item sfor
    discovery.Afterthe 30 day deadline,D'sousa REFUSED to provide one item .

    Exhibi
         tA-Nitv IawyerIetterthreatening antipolygraph.org.
    Exhibi
         tB-antipolygrapkorgarticleaboutniw Iawyerletter.
    ExhibitC-Iatestvulgaremails by dirtbèll.
    ExhibitD-massive,unpaidjudgementagainstnitv/owners



            ArthurHerrïng 111,Defendant
            400 E.Station Ave.#225
            Coopersburg,PA 18036
             Phone:215.631.1448
            Email:Adm in@ dektornse.com




                                        CERTIFICATEOFSERVICE

    lcertiW thatonJuly8,2019lfiledthisdocumentwiththeClerkofCourtbycertifiedmailandservedthisdpcumentby
    U.S.m ailto Plaintiff'sIawyers,Desousaand D'Ioughy,to theiraddressesIisted ontheirdocuments.

                                      ArthurHerring l1I
1-
k3t,p-
     .c&
       -r;,o îj
           49l
              -
              -t(
                '
                1l
                -$'
              Case
                 .-ayl9:18-cv-80994-DLB   Document 125 Entered on FLSD Docket 07/12/2019 Page 5 of 5
       . , :
           -
              .. (p'  tztp
                         -'
                          fl-zg.f-
6à0j'ecwkpk
          -
          pIi
            ' /i
               .',bi
                   .'                                                   ..
                                                                                  .   .           F
                                                                                                  U
                                                                                                  clG
                                                                                                    .1A.K
                                                                                                        P
                                                                                                        I
                                                                                                        -
                                                                                                        TAV
                                                                                                          TO
                                                                                                           N
                                                                                                           AW
                                                                                                            #N
                                                                                                             E,PpAAI
                                                                                                                   D
                                                                         gr.x,m       ,           1
                                                                                                  J
                                                                                                  Aa
                                                                                                   ;tou#
                                                                                                     sQ
                                                                                                      $pT19
                                                                             10Qo         3340$     $1.30
                                                                                                  n2aasK1a4932-1e




                                                                        1
                                                                        --
                                                                         .
                                                                         l
                                                                         ar,lt




                          t-/cv k
